Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-16-00760-CV

                                   Yolanda RAMOS,
                                       Appellant

                                            v.

                                   Anthony NICOSIA,
                                        Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-03447
               Honorable Charles E. Montemayor, Associate Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER that appellant, Yolanda Ramos, bear all costs of this appeal.

      SIGNED February 1, 2017.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice